Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 09/23/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


4.	Claims 1-4, 6-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owhadi (US Publication No. 2002/0188853, hereafter referred to as “Owhadi”) in view of Rose et al. (EP Publication No. 0778512 hereafter referred to as “Rose”).

Regarding claim 1, Owhadi does disclose a method for updating software modules installed on client devices, the method comprising, at a client device: transmitting, to a first server device, a current version identifier for a software module installed on the client device (Owhadi, (para. [0047]), the system identification data 122 is transmitted to the server for processing via version assessment software 112 (para. [0023]) where identification data associated with at least one of the first computer and the first file), wherein, when the first server device determines, based on the current version identifier for the software module, that an updated software module is available, the first server device issues a request to a second server device to provide the updated software module to the client device (Owhadi, (para. [0054] and figures 1-2), the server 110 (i.e. first server) identifies the latest quality approved version information of the requested software from the Q/A approved data base 116 (i.e. second server) and compares that version information with the version information contained within the manifest file 117 for the client machine 102; (para. [0061]), a manifest file, that is, a file containing data relating to the most up to date version of the functional elements, such as *.DLL and *.EXE files, of the pre-loaded software); receiving an [encrypted] updated software module from the second server device, and installing the decrypted updated software module (Owhadi, (para. [0057]), receives and installs the requested software at step 222).  
 does disclose, [receiving] an encrypted updated software wherein the encrypted updated software module is encrypted using a public encryption key that is unique to the client device (Rose, (col. 9 lines 29-57 and col. 11 lines 28-40), the transmission software version is received is by client computer from the server which is encrypted with the client’s public key;  (col. 6 lines 20-26), where server encrypts the stored application program using client's public key)); decrypting the encrypted updated software module using a private encryption key to produce a decrypted updated software module, wherein the private encryption key is a counterpart to the public encryption key (Rose, (col. 9 lines 29-34), the encrypted software can be decoded by corresponding with the corresponding user’s private key;  (col. 3 lines 50-54), a pair of public and private keys that are unique to the client computer; (col. 6 lines 20-26), server encrypts the stored application program using client's public key)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Owhadi by including encrypting and decrypting software taught by Rose for the advantage of preventing eavesdropping and unauthorized copying or modification of the application program and/or control information (Rose, (col. 6 lines 37-39)).
Regarding claim 2, the combination of Owhadi-Rose does disclose the method of claim 1, wherein the private encryption key is stored at the client device (Rose, (col. 9 lines 29-57 and col. 11 lines 28-40), the transmission software version is received is by client computer from the server which is encrypted with the client’s public key; (figure 1), stored private/public key(s) 113).  

Regarding claim 3, the combination of Owhadi-Rose does disclose the method of claim 1, wherein the first server device manages a plurality of current version identifiers for respective current versions of software modules installed on a plurality of client devices (Owhadi, (para. [0054]), compares that version information with the version information contained within the manifest file 117 for the client machine 102; (para. [0048]), where the manifest data 117 also contains an indication of the status of any software that has been pre-loaded or subsequently loaded onto the client machine 102).  

Regarding claim 4, the combination of Owhadi-Rose does disclose the method of claim 3, wherein the plurality of current version identifiers includes the current version identifier, and the plurality of client devices includes the client device (Owhadi, (para. [0048]), where the manifest data 117 also contains an indication of the status of any software that has been pre-loaded or subsequently loaded onto the client machine 102; (Rose, (figure 1), a plurality of clients 102).  

Regarding claim 6, the combination of Owhadi-Rose does disclose the method of claim 1, further comprising: providing, to the first server device, the public encryption key, wherein the first server device provides the public encryption key to the second server device (Rose, (col. 9 lines 15-34 and col. 11 lines 26-30), 
server 104 generates a Transmission Version of the user selected Application Program from the Server Format version on the server, and then transmits the Transmission Format version of the requested Application Program to the client computer. The Transmission Format version of the Application Program is preferably generated for a particular user and contains user identification information including a licensee identification code or number 184 as described earlier with respect to Fig. 3. …, the Application Program is encrypted using RSA encryption programs with the user's public key being used as the encryption key. As understood by those skilled in the art, the encrypted Application Program can be decoded by corresponding RSA decoding programs with the user's private key where providing public key to another server is obvious design choice in the software programming domain).

Regarding claim 7, the combination of Owhadi-Rose does disclose the method of claim 1, further comprising, prior to installing the decrypted updated software module: authenticating a digital signature associated with the decrypted updated software module (authenticating digital signature is well known in the art, official notice has been taken).  

Regarding claim 8, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 9, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.


5.	Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owhadi (US Publication No. 2002/0188853, hereafter referred to as “Owhadi”) in view of Rose et al. (EP Publication No. 0778512 hereafter referred to as “Rose”).

Regarding claim 5, the combination of Owhadi-Rose does disclose the method of claim 1, wherein the client device and the first server device communicate over a first data link, the first server device and the second server device communicate over a second data link, and [the client device and the second server device communicate over a third data link,] and the first, second, and [third] data links are distinct from one another (Owhadi, (figure 1), a link between client 102 to server 110 is a first link. A link between server 110 to database 116 is a second link which is different).  
Owhadi-Rose does not explicitly disclose, but Kim does disclose, the client device and the second server device communicate over a third data link (Kim, (para. [0077]), a software update according to the present invention can be implemented by an over the air (OTA) procedure. That is, a mobile communication terminal with software embedded therein can be linked to a mobile communication system with the download processing module installed therein through a mobile communication network so that a portion of software corresponding to a new version can be downloaded to the embedded to the mobile communication terminal through the OTA procedure where an over the air (OTA) procedure is a third link).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Owhadi-Rose by including a third link taught by Kim for the advantage of shortening an upgrade time of the software (abstract).
Regarding claim 12, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432